Case 1:19-cv-03619-VSB Document 25-3 Filed 06/18/19 Page 1 of 3




               Exhibit C
       Case 1:19-cv-03619-VSB Document 25-3 Filed 06/18/19 Page 2 of 3




Your ref: JLL/KND/HW/40252.8
Our ref: 28205-156

30 May 2019

Mishcon de Reya LLP
Africa House
70 Kingsway
London
WС2B 6AH                                                                             By Email


Dear Sirs,

LCIA Arbitration No. 142683 – Vale SA v BSG Resources Limited

We refer to your letter of 24 May 2019.

We note your client’s request that its application to set aside the Order of Mr Justice Bryan
dated 9 May 2019 (the “Set Aside Application”) be heard together with its application to
challenge the award of the Arbitral Tribunal dated 4 April 2018 (the “Award”) under sections
68 and 24 of the Arbitration Act 1996 (together with the Set Aside Application, the
“Applications”).

Your client has a history of engaging in various obstructive tactics intended to delay the
determination of the claims brought against it and remains in continuing breach of the Order
of Mr Justice Popplewell dated 9 February 2017. This latest request is no different and will
result in the hearing of the Set Aside Application, and therefore our client’s ability to enforce
the Award, being delayed. Our client has legitimate concerns that your client will take
further steps to obstruct and frustrate the enforcement of the Award during such delay. We
will be writing to you further in this regard shortly, including with respect to security for the
Award and security for costs.

Our client does not, therefore, agree to the Applications being listed together. Rather, our
client’s intention is that the Set Aside Application be heard together with any future
applications which our client may make regarding security for the Award and security for
costs.
       Case 1:19-cv-03619-VSB Document 25-3 Filed 06/18/19 Page 3 of 3
Mishcon de Reya LLP, page 2


All of our client’s rights are reserved.

Yours faithfully,




Cleary Gottlieb Steen & Hamilton LLP
